PER CURIAM.
Andrew Chinigo appeals from an order dismissing his complaint which alleged deceptive trade practices and fraud in the inducement. We reverse.
Appellee Marine Dynamics, Inc. filed a Motion to Dismiss due to improper venue, failure to state a cause of action, and lack of actual damages. The trial court granted the motion without specifying the grounds. If the complaint was dismissed for improper venue, the order of dismissal would be an appealable order under Florida Appellate Rule of Procedure 9.130(a)(3)(A). A review of the transcript indicates that this was probably the case, but we decline to engage in this kind of guesswork.
We therefore remand with directions that the trial court state the basis of its ruling on Marine Dynamics’ motion to dismiss. Additionally, if the deficiency in the complaint appears curable by amendment, leave to amend should be given. Hemisphere Warehouses, Inc., v. Cayhold Ltd., 438 So.2d 988 (Fla. 3d DCA 1983).
Reversed and remanded.